April 29, 2013 FILED VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: JNL Strategic Income Fund LLC File Nos. 333-183061 and 811-22730 Dear Commissioners: Pursuant to Rule 497(j) of Rule 497 of Regulation C, under the Securities Act of 1933, as amended, in lieu of filing under paragraph (c) of Rule 497, I hereby certify that the forms of the Prospectus and Statement of Additional Information, each dated April 29, 2013, for the above-captioned registrant that would have been filed under paragraph (c) of Rule 497 of the Securities Act does not differ from that contained in the most recent post-effective amendment (Accession No. 0001555553-13-000015); and that the text of the most recent post-effective amendment was filed electronically. If you have any questions, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Chief Legal Officer & Secretary
